Per Curiam.
In this matter the court, upon its own motion, issued an order to the respondents to show cause why they were not guilty of contempt in the use of language which appeared in the brief of respondent Jones in Thornton v. Damm, ante, 510, and in the motion of respondent Clink to strike the brief from the files. Each respondent filed an answer disclaiming any intent to use language which could be construed into a contempt of court. That the language was improper cannot be denied, and can only be overlooked upon the ground that it was used in the heat of excitement. Under the disclaimers made by counsel, we are disposed to take no further fiction in the matter.